Citation Nr: 0911111	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-16 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder (PTSD) prior to February 
29, 2008, and a rating higher than 30 percent since.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted the Veteran's claim for service 
connection for PTSD and assigned an initial 10 percent rating 
retroactively effective from April 30, 2003.  A subsequent 
August 2003 RO decision confirmed and continued that initial 
rating.  He appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
Veteran appeals an initial rating, VA must consider the claim 
in this context - which includes determining whether the 
rating should be "staged" to compensate the Veteran for 
times since the effective date of the award when the 
disability may have been more severe than at others).

In part, because the Veteran also had raised an additional - 
but inextricably intertwined - claim for a TDIU based solely 
on the severity of the service-connected PTSD, the Board 
remanded this case to the RO in July 2007, via the 
Appeals Management Center (AMC), for additional development 
and consideration.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) (claims with common parameters should be 
considered concurrently, to avoid piecemeal adjudication).

In a March 2008 decision, on remand, the AMC increased the 
rating for the Veteran's PTSD from 10 to 30 percent, but only 
retroactively effective from February 29, 2008, the date of a 
VA compensation examination.  The Veteran has since continued 
to appeal, requesting an even higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a Veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise).

A supplemental statement of the case (SSOC) also prepared in 
March 2008, but not actually issued until May 2008, denied 
the TDIU claim.

In August 2008, the Board again remanded these claims to the 
RO via the AMC for still further development and 
consideration.


FINDINGS OF FACT

1.  Prior to November 13, 2006, the Veteran's PTSD caused 
occupational and social impairment due to mild or transient 
symptoms, which decreased his work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; as controlled by continuous medication.

2.  Since November 13, 2006, the Veteran's PTSD has caused 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily.

3.  The Veteran's PTSD is not so severe as to render him 
incapable of obtaining and maintaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Prior to November 13, 2006, the criteria are not met for 
an initial rating higher than 10 percent for the PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2008).

2.  As of November 13, 2006, however, so prior to the current 
February 29, 2008, effective date, the criteria are met for 
the higher 30 percent rating, but no greater, for the PTSD.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, 
DC 9411.

3.  The criteria are not met for a TDIU, including on an 
extra-schedular basis.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.19 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in May 2003 and 
July 2007, the RO and AMC advised the Veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  For claims, as here, pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was 
recently amended to eliminate the requirement that VA also 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The RO issued the May 2003 VCAA notice letter prior to 
initially adjudicating the Veteran's claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  It equally deserves mentioning that 
the additional letter since issued on remand by the AMC, in 
July 2007, also apprised him of the downstream disability 
rating and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And since providing that additional VCAA notice in July 2007, 
the AMC has readjudicated his claims in the 
March and December 2008 supplemental statements of the case 
(SSOCs), including considering any additional evidence 
received in response to that additional notice.  This is 
important to point out because if, as here, the notice 
provided prior to the initial adjudication was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

So, here, even if arguably there is any deficiency in the 
notice or the timing of the notice, it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined  the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He has been represented 
throughout this appeal by an accredited Veteran's service 
organization, The American Legion, which presumably is aware 
of the requirements for him to establish his entitlement to 
higher ratings for his PTSD and a TDIU.

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, private medical records, and VA medical records - 
including the reports of his VA Compensation and Pension 
Examinations (C&P Exams) assessing the severity of his PTSD.  
And so, as there is no indication that any additional 
evidence remains outstanding, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its July 2007 and August 2008 remand directives.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 
Vet. App. 268, 271 (1998).

II.  The Claim for Higher Ratings for the PTSD

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the Veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV), have been adopted by VA.  
38 C.F.R. § 4.125(a).

According to the DSM-IV criteria, a 10 percent rating 
requires occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, DC 9411. 

The next higher rating, 30 percent, requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and  mild memory loss (such as forgetting names, 
directions, or recent events).  Id.

The next higher rating, 50 percent, requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. §§ 4.2, 4.6.  



Global Assessment of Functioning (GAF) scores are scaled 
ratings reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), 
p. 32).

According to the DSM-IV, a GAF score of 61-70 indicates some 
mild symptoms or some difficulty in social, occupational, or 
school function, but generally functioning well, with some 
meaningful interpersonal relationships.  A GAF score of 51 to 
60 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  

The Veteran is appealing the RO's decision assigning an 
initial 10 percent rating for his PTSD retroactively 
effective from April 30, 2003, the date that the RO received 
his claim for this disability.  He is also appealing the 
increase in his rating during the pendency of his appeal to 
30 percent as of February 29, 2008.

Looking back historically, in response to his April 2003 
claim for service connection for PTSD, VA provided the 
Veteran a C&P Exam in May 2003.  The report of that 
examination indicates that the examiner recorded the 
Veteran's description of his symptoms.  His symptoms included 
avoiding movies, television, documentaries, and conversations 
relating to war and violence; crying spells associated with 
thoughts of war; irritability, impatience, and a tendency to 
want to socially isolate for months at a time; and 
depression, low self-esteem, and occasional suicidal 
ideation.  The Veteran also denied difficulty with sleeping, 
nightmares, hyperstartle reaction, and hypervigilence.  
However, he also reported that his Zoloft medication makes 
him less irritable, much more social, and much less unhappy 
and frustrated.  He also reported being in a common law 
marriage since 1981 and that he has no children.  The Veteran 
also reported that he had retired at age 57, and that his 
retirement was not due to any symptoms, but was, instead, due 
to "his distaste for the conditions at work at that time."

On objective mental status evaluation, the examiner indicated 
the Veteran was alert, correctly oriented in all spheres (to 
time, person, place and situation), in good contact with 
routine aspects of reality, and showed no signs or symptoms 
of psychosis.  He spoke in normal tones, rhythm, and rates.  
His conversation was relevant, coherent, goal-directed, and 
organized.  He was pleasant, cordial, and reasonable; and he 
did not appear to be in any acute distress.  Although he 
appeared to show signs of a mild to low-grade depression, his 
affect was not blunted or flattened.  His memory and 
intellect were intact and his judgment and insight were not 
impaired.  The examiner's overall impression was mild-to-
moderate PTSD with a GAF score of 65.  

Also in May 2003, the Veteran's common law wife submitted a 
statement concerning his PTSD.  She described periods of time 
when he expressed his desire to be left alone and his 
becoming "ugly" and provoked.  She furthered described his 
avoidance of movies, documentaries, monuments, and 
conversations relating to Vietnam, as well as his ignoring of 
his Vietnam service medals and memorabilia.  She further 
provided that his Zoloft medication has improved his social 
skills.  Even as a lay person, she is competent to comment on 
symptoms she has personally observed or experienced, although 
she does not have the necessary medical training and/or 
expertise to give a probative opinion on the severity of the 
Veteran's PTSD in relation to the criteria listed in the 
rating schedule with reference to his being entitled to a 
higher rating.  Cf. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); and see Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

The record also contains another May 2003 letter from a 
private physician, M.B., M.D., stating the Veteran was then 
currently taking Zoloft that was helping him to fight 
depression.  Dr. M.B. recommended further VA evaluation.



A June 2003 report of a VA psycho-social evaluation indicates 
the Veteran reported a similar degree and range of symptoms 
as he had during the May 2003 exam.  He also affirmed the 
Zoloft helped to alleviate his symptoms.  However, there was 
one notable exception; he indicated poor sleep patterns, 
although, as before, he denied any nightmares. 

The Veteran's VA medical records from April 2006 to November 
2007 show he presented for PTSD treatment in April, October, 
and November 2006 and in May 2007.  The reports of the April 
and October 2006 exams indicate similar symptoms as he had 
previously reported, and that the Zoloft continued to work 
well with respect to his symptoms.  But during the November 
2006 exam, he also reported difficulty making decisions and 
procrastination, as well as some difficulty falling asleep - 
although infrequently waking during sleep.  Upon examination, 
the November 2006 examiner assigned a GAF score of 65.

On February 29, 2008, on remand, VA provided the Veteran 
another C&P Exam to assess his PTSD.  The exam report 
indicates he mentioned somewhat similar symptoms as he had 
during his past exams, but that he also reported the current 
conflict in Iraq was causing intrusive thoughts.  The report 
of the exam further indicates the examiner reviewed the 
Veteran's claims file and treatment records for the pertinent 
history, and the examiner opined that the Veteran's history 
and past GAF scores ranging 60 to 65 suggest that at least 
until November 2006, his symptoms had not increased in 
severity appreciably since 2003.  The report further provides 
that he was still taking Zoloft and that it helps with his 
symptoms.  The report also indicates that he explained that 
he had retired at age 57 from his job of 23 years, not 
because of disagreements with management as he had previously 
indicated, but because he wanted to be alone and not around 
authority figures.  

On objective mental status evaluation, the examiner noted the 
Veteran was alert, oriented in all spheres, in good contact 
with routine aspects of reality, and showed no signs or 
symptoms of psychosis.  His speech was in normal tone, 
rhythms, and rates; his conversation was generally relevant, 
coherent, and goal-directed.  He did not appear significantly 
depressed or anxious and his affect was responsive and 
reasonably well-modulated.  His memory and intellect appeared 
intact and he showed no signs of impaired judgment.  The 
examiner reported that the Veteran's PTSD continued to be 
mild to moderate, but somewhat more pronounced and obvious 
since his last C&P Exam, as he has spent more time alone 
since retiring.  In summary, the examiner reported 
"appreciable increases in symptoms" since the Veteran's 
last C&P Exam and assigned a GAF score "of approximately 
60."

In October 2008, following another remand, VA provided the 
Veteran another C&P Exam to reassess his PTSD.  The examiner 
indicated the Veteran reported good relationships with his 
mother and siblings, denied suicidal ideation, and, again, 
that his medication helped his symptoms - which included 
those reported in his prior exam.  However, the Veteran did 
report difficulty falling asleep and feelings of intense 
fear, hopelessness, and horror.  The examiner reported the 
Veteran's persistent recurrent and intrusive thoughts, 
persistent avoidance of stimuli associated with his stressor, 
irritability, difficulty sleeping and concentrating; and he 
found the Veteran's symptoms to be daily, moderate, and 
persistent.  He assigned a GAF score of 60, consistent with 
mild-to-moderate PTSD and mild-to-moderate difficulty in 
social and occupational functioning.  The examiner further 
provided that the Veteran showed deficiencies in thinking, 
family relations, work, and mood; and that there is reduced 
reliability and productivity due to the Veteran's 
PTSD symptoms.

As mentioned, the Veteran's current rating for his PTSD has 
been 30 percent effectively since February 29, 2008, the date 
of the VA C&P Exam.  To receive the next higher rating of 50 
percent, his symptoms would have to cause occupational and 
social impairment with reduced reliability and productivity.  
See 38 C.F.R. § 4.130, DC 9411.  However, although there is 
some evidence indicating he has some reduced reliability and 
productivity, particularly as due to disturbances of 
motivation and mood and his social isolation as a result of 
his PTSD, the Board finds that his impairment does not rise 
to the level contemplated by this next higher rating.  See 38 
C.F.R. § 4.7.  That is to say, the Board finds that his 
symptoms are most accurately described as causing 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily.  Hence, he is not entitled to a rating higher 
than 30 percent for his PTSD.  See 38 C.F.R. § 4.130, DC 
9411.  Indeed, his GAF score has never been lower than 60, 
which, according to the DSM-IV, and as the VA C&P examiners 
explained, is indicative at worst of moderate social and 
occupational impairment.

Since, however, as mentioned, this appeal arises from an 
initial rating decision that established service connection 
and assigned an initial disability rating, it is not the 
present level of disability that is the only concern.  
Rather, the entire period since the effective date of the 
award is to be considered to ensure that consideration is 
given to the possibility of staging the rating - that is, 
assigning separate ratings for separate periods of time based 
on the facts found.  See Fenderson, 12 Vet. App. at 125-26.  
The Veteran already has what amounts to a "staged" rating, 
since his rating was 10 percent prior to February 29, 2008, 
and has been 30 percent since based on the results of his VA 
C&P exam on that date.  But the Board believes he is entitled 
to this higher 30 percent rating, though no greater, as of an 
earlier date.  So to this extent the Board is granting his 
claim.

The February 2008 VA examiner's report indicated the 
Veteran's PTSD symptoms had appreciably increased since his 
prior May 2003 C&P Exam.  More specifically, though, the 
examiner noted the Veteran's symptoms appeared to have 
increased as of November 2006 (so even prior to that February 
2008 VA C&P exam).  As mentioned, the Veteran's VA treatment 
records include a November 13, 2006 report relating to his 
PTSD.  It is in this report that the evidence begins to show, 
most notably, that the Veteran's PTSD symptoms are disturbing 
his sleep, causing him to wake at night.  The Board also sees 
that his VA treatment records show that, a relatively few 
months earlier that year, in April 2006, he had reported no 
changes in his sleep patterns with respect to his symptoms - 
presumably since his last examination or treatment.  And so, 
giving him the benefit of the doubt as required by 38 C.F.R. 
§ 4.3, the Board finds that the evidence of record 
establishes that as of November 13, 2006, his PTSD symptoms 
had begun causing occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily.  See 38 C.F.R. § 4.130, 
DC 9411.  Hence, as of that date, but no earlier, he is 
entitled to the higher 30 percent rating.  38 C.F.R. § 4.7

The Veteran had not met the requirements for a rating higher 
than 10 percent at any time prior to November 13, 2006.  
During the immediately preceding period dating back to his 
claim on August 30, 2003, his PTSD symptoms had caused 
occupational and social impairment due only to mild or 
transient symptoms, which decreased his work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; were controlled by continuous 
medication.  And so, the Board may not further stage his 
rating because he had been, at most, 
10-percent disabled during the entire period prior to 
November 13, 2006.  And since then, his symptoms have not, at 
any time, risen to the level as causing occupational and 
social impairment with reduced reliability and productivity 
as to warrant a rating higher than 30 percent.

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (meaning above and beyond that 
contemplated by the schedular ratings already in effect, see 
38 C.F.R. § 4.1), to suggest the Veteran is not adequately 
compensated by the regular rating schedule.  According to 38 
C.F.R. § 4.1, generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  
The levels of impairment that the Veteran reports is fully 
contemplated by his existing ratings.  And all of his 
evaluation and treatment for this condition has been on an 
outpatient basis, not as an inpatient.  So the Board does not 
have to refer this case to the Compensation and Pension 
Service for extra-schedular consideration.  VAOPGCPREC 6-96.  
See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996) Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



III.  The Claim for a TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability - that 
is, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In such an instance, 
if there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.

If a Veteran fails to meet these threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards 
should refer to the Director of Compensation and Pension 
Service for extra-schedular consideration all cases where the 
Veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 
Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993); and see also Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
VA's General Counsel concluded that the controlling VA 
regulations generally provide that Veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by VA's General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.

A claim for a TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100 [percent], and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
Veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "[m]arginal employment 
shall not be considered substantially gainful employment."  
See, too, 38 C.F.R. § 4.18 concerning employment given only 
for special accommodation.

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment," noting the 
standard announced by the United States Court of Appeals for 
the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975).  "It is clear that the claimant need 
not be a total 'basket case' before the courts find that 
there is an inability to engage in substantial gainful 
activity.  The question must be looked at in a practical 
manner, and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant."

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

In this case, the Veteran contends he is unable to obtain and 
maintain substantially gainful employment due to the severity 
of his PTSD - his only service-connected disability for which 
he is currently rated 30-percent disabled.  Therefore, he 
does not satisfy the threshold minimum rating requirements of 
38 C.F.R. § 4.16(a) to receive a TDIU, thereby limiting 
consideration of his potential entitlement to this benefit to 
an extra-schedular basis under 38 C.F.R. § 4.16(b).  See also 
38 C.F.R. § 3.321(b)(1).

For a Veteran to prevail on a claim for a TDIU on an extra-
schedular basis, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).



As already alluded to at various times when discussing the 
appropriate rating for his PTSD, the Veteran retired in 2001 
at age 57 after 23 years of stable employment with the same 
employer.  In May 2003, in his first PTSD C&P Exam, he stated 
that his reason for retiring was disagreement with 
management, not his PTSD symptoms.  In fact, he consistently 
maintained this position until his February 2008 C&P Exam, 
when he attributed his retirement instead to his wanting to 
be alone and avoiding authority figures (presumably because 
of his PTSD).  

The report of the Veteran's October 2008 C&P exam provides 
that the Veteran's usual occupation is industrial 
electrician.  It also states that the cause of his retirement 
was "eligible by age or duration of work."  And although 
the report indicates he has difficulties working with others 
due to his PTSD, it also states that he was able to avoid 
people by working the 3rd shift.  The examiner also noted 
there was not total occupational impairment due to the PTSD, 
indicating the Veteran is still capable of performing the 
acts - including mental, required of substantially gainful 
employment.  Indeed, the VA C&P examiner expressly indicated 
"the severity of this Veteran's PTSD symptomology does not 
prevent him from obtaining and sustaining gainful 
employment."  

The Board, therefore, finds that the evidence of record does 
not establish that the Veteran's impairment by virtue of his 
PTSD is sufficient to render it impossible for him to follow 
a substantially gainful occupation.  See 
38 C.F.R. § 3.340(a)(1).  Moreover, the Board finds that he 
is capable of performing the physical and mental acts 
required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  That he may have chosen to retire from a job he 
had held for many years, rather than be subject to dealing 
with people, is not tantamount to concluding he is unable to 
work by virtue of his PTSD.  Consequently, the Board is not 
bound to refer his claim to the Director of the Compensation 
and Pension Service for 
extra-schedular consideration of a TDIU, as he is not 
unemployable by reason of his service-connected disability.  
38 C.F.R. § 4.16(b).  



For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Prior to November 13, 2006, a disability rating higher than 
10 percent for the PTSD is denied.

But as of November 13, 2006 (so prior to the current February 
29, 2008 effective date), the higher 30 percent disability 
rating for the PTSD is granted, subject to the laws and 
regulations governing the payment of VA compensation.  

The claim for a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


